EXHIBIT 10.1

 

RESOLUTIONS ADOPTED BY

UNANIMOUS WRITTEN CONSENT

OF THE BOARD OF DIRECTORS OF

Las Vegas Xpress, Inc.

a Nevada corporation

 

 

The undersigned being a unanimous action taken by the Board of Directors of the
Las Vegas Xpress, Inc. (the "Corporation"), hereby consent to take the following
action and adopt the following recitals and resolutions effective as of May11,
2020.

 

APPOINTMENT OF BOARD MEMBERS

 

WHEREAS, it is in the best interest of the Corporation and its stockholders that
the following actions herewith be approved, and;

 

WHEREAS, it is recognized that Glenn Corso, has been appointed Chairman of the
Board effective May 11, 2020, and;

 

WHEREAS, it is recognized that the Corporation accepted the resignation of Louis
Schillinger and John McPherson as Directors of the Board

 

WHEREAS, it is recognized that Albert Koenigsberg, Michael A. Barron, Richard
Ziccardi and Richard Rotanz shall also be appointed to serve on the Board of
Directors effective immediately, and;

 

WHEREAS, the term of employment shall be based on the terms and subject to the
conditions set forth on the employment agreements.

 

NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors of the Corporation
shall Appoint Glenn Corso as the Chairman of the Board, and;

 

RESOLVED FURTHER, that the Board of Directors of the Corporation shall accept
the resignation of Louis Schillinger and John McPherson as Directors of the
Board, and;

 

RESOLVED FURTHER, that the Board of Directors of the Corporation shall appoint
Albert Koenigsberg, Michael A. Barron, Richard Ziccardi and Richard Rotanz to
serve on the Board of Directors effective immediately, and;

 

RESOLVED FURTHER, the term shall be consistent with the employment agreements,
and;

 

RESOLVED FURTHER, that the Board of Directors of this Corporation are hereby
authorized to join in the execution of, or attest and/or affix the corporate
seal of the Corporation to, any document, agreement or instrument executed by
the Chief Executive Officer or any other authorized officer of this Corporation
on behalf of the Corporation in furtherance of the foregoing resolutions; and

  

 



 

  

RESOLVED FURTHER, that the officers of this Corporation are and each hereby is
authorized to do and perform all such further actions and things and to sign all
such further documents, certificates and other writings and to take all such
further actions as may be necessary or advisable or convenient or proper to
carry out the intent of the foregoing, and;

 

RESOLVED FURTHER, that the authority given hereunder shall supersede the actions
and appointments taken on the Board of Directors meetings to date. Any and all
acts authorized hereunder are hereby ratified and affirmed.

 

This Unanimous Written Consent may be executed in one or more counterparts, each
of which shall be an original and all of which together shall be one and the
same instrument. This Unanimous Written Consent shall be filed in the Minute
Book of the Corporation and become a part of the records of this Corporation.

 

    /s/ Albert Koenigsberg  

Albert Koenigsberg

 

 

       

/s/Glenn Corso

      Glenn Corso  

 

 

 

 

 

 

/s/ Richard Ziccardi

 

 

 

Richard Ziccardi

 

 

 

 

 

 

 

/s/ Richard Rotanz

 

 

 

Richard Rotanz

 

 

 

 

 

 

 

/s/ Michael Barron

 

 

 

Michael Barron

 

  

 

 